Name: Commission Regulation (EEC) No 3063/87 of 13 October 1987 authorizing the French intervention agency to put up for sale by tender 110 000 tonnes of common wheat for export as food aid
 Type: Regulation
 Subject Matter: Europe;  trade;  cooperation policy;  plant product
 Date Published: nan

 No L 290/12 Official Journal of the European Communities 14. 10 . 87 COMMISSION REGULATION (EEC) No 3063/87 of 13 October 1987 authorizing the French intervention agency to put up for sale by tender 110 000 tonnes of common wheat for export as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for the intervention on the market in cereals (3), provides that the sale of cereals held by intervention agencies must be by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4), as last amended by Regulation (EEC) No -2418/87 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas in part of the Community the 1987 common wheat harvest has been affected by exceptional weather conditions that could not have been anticipated by opera ­ tors who undertook before 1 August 1987 to export wheat as food aid ; whereas these operators should be enabled to draw supplies from intervention stocks by means of a sale of these stocks by tender ; Whereas, to ensure that the operation is carried out smoothly, it should be stipulated that securities may be released only after completion of customs export formali ­ ties to avoid any disturbance of the market ; Whereas the member States are to take all additional measures compatible with the provisions in force to ensure that the scheme operates smoothly and that the Commission is kept informed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, nity market of 110 000 tonnes of common wheat in accordance with Article 4 of Regulation (EEC) No 1836/82. Article 2 1 . The invitation to tender shall be open from 1 5 to 30 October 1987. 2. Tenders shall not be valid unless (a) submitted by an operator designated between 1 June and 1 August 1987 successful tenderer for supply after 1 August 1987, of wheat as food aid ; (b) accompanied by evidence that the tenderer has lodged security of 10 ECU per tonne . Article 3 1 . The security referred to at (b) of Article 2 (3) shall be released :  for the quantities for which the tender has not been accepted, or  in all other cases, in accordance with Title V of Commission Regulation (EEC) No 2220/85 (6). 2. The primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be payment of the selling price and export within the time limit laid down under the export licence . Evidence to be furnished shall be that applicable for the security for the export licence issued following award of the contract. Article 4 The intervention agencies concerned shall take all neces ­ sary steps to ensure compliance with the provisions of this Regulation . They shall provide each other with all necessary information and shall inform the Commission weekly, within the Management Committee for Cereals, of progress of the invitation to tender. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 October 1987. HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency is hereby authorized to issue an invitation to tender for the sale on the Commu ­ (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7. 1987, p. 40 . (3) OJ No L 139, 24 . 5. 1986, p. 36. (4) OJ No L 202, 9 . 7. 1982, p. 23 . 0 OJ No L 223, 11 . 8 . 1987, p. 5 . (6) OJ No L 205, 3 . 8 . 1985, p. 5 . 14. 10. 87 Official Journal of the European Communities No L 290/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1987. For the Commission Frans ANDRIESSEN Vice-President